ORDER
ROBERT A METZ of WESTFIELD, having been ordered to show cause on September 14, 1993, why he should not be immediately temporarily suspended from practice or prohibited from practicing law as a solo practitioner pending the conclusion of ethics proceedings against him, and respondent having stated prior to the return date of the Order to Show Cause that he would not oppose the application, and good cause appearing;
It is ORDERED that ROBERT A METZ is temporarily suspended from the practice of law, effectively immediately, and until the further order of the Court; and it is further
ORDERED that ROBERT A METZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT A METZ comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.